          Case 1:20-cr-00301-PKC Document 149 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES,

                                                                        20-cr-301 (PKC)

                -against-
                                                                           ORDER
ALEX MELENDEZ,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The proceeding in this case will take place as scheduled on Tuesday, July 27, 2021

at 11 a.m. in Courtroom 11D. To facilitate access to the courthouse on the day of the conference,

follow the instructions attached to this Order.

                SO ORDERED.




Dated: New York, New York
       July 26, 2021
        Case 1:20-cr-00301-PKC Document 149 Filed 07/26/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
